Citation Nr: 1605748	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  13-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for skin cancer secondary to herbicide exposure and, if so, whether the claim may be granted.

2.  Entitlement to service connection for chloracne secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the claims file. 

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  Service connection for a skin cancer was denied in unappealed Board decision dated in September 2002; the evidence received since that decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.

2.  The Veteran has skin cancer due to herbicide exposure in service.

3.  The Veteran has chloracne due to herbicide exposure in service.

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim for service connection for skin cancer disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for skin cancer are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3 303 (2015).

3.  The criteria for service connection for chloracne due to herbicide exposure are met.  38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  Accordingly, the Board will address the merits of the claims.

I.  Petition to Reopen

The Board denied the claim for service connection for skin cancer in an unappealed September 2002 decision.  The September 2002 decision is final.

Correspondence received by VA in September 2008 was construed by the Board in its March 2010 decision as an application to reopen the previously denied claim for service connection for skin cancer.

Generally, a claim which has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for skin cancer.  The claim was denied in September 2002 because "no medical evidence has been presented of a nexus between the veteran's presumed exposure to Agent Orange in service and his skin cancer, diagnosed in 1999."  See Board Decision at 3 (September 2002).  Since the prior final denial, the evidentiary submissions include medical evidence from the Veteran's treating VA dermatologist linking the Veteran's skin cancer to Agent Orange exposure in service.  See Third Party Correspondence (December 2015).  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record; cures a prior evidentiary defect; and is sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, the petition to reopen the claim for entitlement to service connection for skin cancer is granted.

II.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Certain diseases are presumptively associated with herbicide exposure and a Veteran that served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent unless there is affirmative evidence otherwise.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(a).  Presumptive service connection for chloracne or other acne form disease is warranted when manifested to degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent in service.  38 C.F.R. § 3.307(a)(6)(ii).

However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Likewise, by extension, the failure of a disease to manifest compensably within the applicable time period for presumptive purposes does not preclude service connection on a direct basis.
Having carefully reviewed the evidence of record, the Board finds that service connection for skin cancer and chloracne is warranted.  As an initial matter, the record establishes that the Veteran served in the Republic of Vietnam and VA has conceded his exposure to Agent Orange.

With respect to skin cancer, there is medical evidence showing that the Veteran's types of skin cancer are not associated with Agent Orange exposure.  See Report of VA dermatological examination (March 2000).  However, more recently, the Chief of Dermatology at VA Boston Healthcare System opined that the Veteran's skin cancers (non-melanomas and basal cell carcinomas) are as likely as not due to Agent Orange exposure.  See Third Party Correspondence (December 2015).  The Board observes that both medical professionals provided a complete rationale for their opinion.  Therefore, the evidence is roughly in equipoise and the benefit-of-the-doubt is afforded to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to chloracne, the evidence of record shows that the Veteran is presumed to have been exposed to Agent Orange in service; that the Veteran's treating VA dermatologist reports seeing multiple scars on the Veteran's body from extensive acneform disease; and that the same physician-the Chief of Dermatology at VA Boston Healthcare System-has medically related the Veteran's scars from chloracne to herbicide exposure during service.  See Medical Treatment Record - Government Facility (August 12, 2013); see also Third Party Correspondence (December 2015).  There is no negative medical opinion in this matter.  Therefore, the evidence weighs in favor of the claim.

Accordingly, the claims are granted.


ORDER

The petition to reopen the claim for entitlement to service connection for skin cancer is granted.

Service connection for skin cancer is granted.

Service connection for chloracne is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


